Citation Nr: 1440799	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Additional medical records were added to the Veteran's electronic claims file in May 2013 without a waiver of initial Agency of Jurisdiction (AOJ) consideration.  However, a waiver is not required as those records are either duplicative of records already in the paper file or not relevant to the claim decided herein (because they are outside the period of appeal or are unrelated to the instant claims).  

Additionally, as described in more detail below, the Veteran's claim for a skin condition has been considered as a new claim.  

The issue of service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, a chronic skin disability.



CONCLUSION OF LAW

Service connection for skin disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

With respect to the claim of service connection decided herein, the Board notes that the Veteran previously submitted a claim for skin disability that was denied in a May 1994 rating decision.  He did not submit a notice of disagreement or new and material evidence within one year of that decision, and it became final.  He attempted to reopen his claim in August 2003 and was informed by letter in October 2003 that new and material evidence would be required to reopen the claim; he did not respond and the claim was not reopened.

The Veteran resubmitted a claim for skin disability in December 2010.  The RO adjudicated the resubmitted claim as if it were a new claim.  By correspondence dated in February 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  Thus, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) with respect to new claims for service connection have been met.  The claim on appeal was most recently readjudicated in the May 2012 supplemental statement of the case.  

The Board has considered whether to remand this matter to provide the appropriate notice required for requests to reopen previously denied claims.  However, given the Board's findings, below, a remand for such notice would ultimately serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA and delay in adjudication with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, there is no benefit to the Veteran in characterizing this as a new and material evidence matter, and the Board will proceed to review the matter on the merits.  

The Board notes that there is no prejudice to the Veteran, as the AOJ has already developed and adjudicated the claim on the merits.  

The AOJ did not arrange for a VA examination.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of chronic skin disability, an examination to secure a medical nexus opinion with respect to that disability is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has a chronic skin disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In his December 2010 claim, the Veteran claimed entitlement to "skin irritation due to Agent Orange exposure," but did not provide any information regarding the nature of the alleged disability.  His notice of disagreement and substantive appeal are likewise silent for any description of a skin disability.

Private treatment records from December 2008 noted a reported prior medical history of rosacea in April 1995; on physical examination, no skin disability was noted at that time.  On March 2011 VA peripheral nerves examination, he had a normal skin examination with no wounds, lesions, or rashes.  In July 2011, the Veteran was treated with antibiotics for cellulitis/infection at the site of his panniculectomy scar; the infection was resolving at the time of discharge and there is no evidence of associated chronic disability.  

In short, there is simply no evidence in the record, to include the Veteran's own statements, of any diagnosed chronic skin disability.  With regard to lay evidence, the Veteran is competent to report purported symptoms of a skin disorder; however, he has only identified skin "irritation" once, without further detail.  See 38 C.F.R. § 3.159(a)(2).  In McCartt v. West, 12 Vet. App. 164, 167 (1999), in support of a claim for service connection for a skin disorder as secondary to Agent Orange exposure, as here, that particular Veteran indicated that his skin had manifested boils, blotches, a rash, soreness, and itchiness since 1968.  The Court implied that a skin condition may be the type of condition lending itself to lay observation and satisfy the nexus requirement.  Id.  However, this case is distinguishable from McCartt in that the Veteran's lay assertions in total in this regard indicate only that he believes he has skin irritation due to Agent Orange.  He has not asserted that he has had these symptoms since service.  His sole statement as to the existence of a current disability (as he does not make any specific statements with respect to nexus other than to state his belief his irritation is due to Agent Orange) is outweighed by the clinical findings noted above, namely, normal skin examination noted in March 2011 VA examination report with the medical record otherwise silent for evidence of complaint, treatment, or diagnosis of skin disability during the appeal.  Thus the preponderance of the evidence is against a finding of a current diagnosed skin disability.  In fact, the medical evidence of record indicates that he does not have, and during the pendency of this claim has not had, a current, chronic skin disability.  Consequently, consideration of presumptive service connection based on herbicide exposure is unnecessary, remand for a nexus examination is not warranted, and service connection must be denied.


ORDER

Entitlement to service connection for a skin disability is denied.


REMAND

In his May 2012 substantive appeal, the Veteran asserted that his peripheral neuropathy of the bilateral upper and lower extremities is secondary to ischemic heart disease.  At the same time, he submitted a new claim for service connection for ischemic heart disease, which was also referred to the AOJ in the Introduction.  Generally, separate theories in support of a claim for a particular benefit are not equivalent to separate claims.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  As the outcome of the referred issue may affect, and is thus inextricably intertwined with, the issues of peripheral neuropathy of the bilateral upper and lower extremities, a decision on the peripheral neuropathy claims will be deferred pending adjudication of the ischemic heart disease claim.

Accordingly, the case is REMANDED for the following action:

After the ischemic heart disease claim has been adjudicated, the AOJ should consider any impact of that adjudication on the claims of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  If the claims remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


